NOT FOR PUBLICATION                        FILED
                        UNITED STATES COURT OF APPEALS                     DEC 1 2015
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT


EDWARD BENTON,                                    No. 13-56356

           Plaintiff - Appellant,                 D.C. No. 2:12-cv-07735-MMM-
                                                  MRW
  v.

BAKER HUGHES, a Texas Corporation;                MEMORANDUM *
BAKER PETROLITE, a Texas
Corporation,

           Defendants - Appellees.

                       Appeal from the United States District Court
                          for the Central District of California
                      Margaret M. Morrow, District Judge, Presiding

                              Submitted November 18, 2015**

Before:         TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

             Edward Benton appeals pro se from the district court’s judgment in his

   diversity action alleging state law contract and tort claims in connection with

   his chemical transportation business. We have jurisdiction under 28 U.S.C.


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo a district court’s dismissal for failure to state a

claim under Rule 12(b)(6) of the Federal Rules of Civil Procedure. Pride v.

Correa, 719 F.3d 1130, 1133 (9th Cir. 2013). We affirm.

      The district court properly dismissed Benton’s breach of an implied-in-

fact contract claim because Benton failed to allege facts sufficient to show the

existence of a valid contract. See Cal. Civ. Code §§ 1549, 1550, 1621 (defining

a contract and an implied contract, and setting forth the elements of a contract);

Amelco Elec. v. City of Thousand Oaks, 38 P.3d 1120, 1129-30 (Cal. 2002)

(elements of a breach of contract claim under California law); see also Daniels-

Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010) (courts need not

accept as true allegations contradicted by exhibits to the complaint).

      The district court properly dismissed Benton’s intentional infliction of

emotional distress (“IIED”) claim because Benton failed to allege facts

sufficient to show that defendants acted with intent to cause or reckless

disregard of the probability of causing emotional distress. See Avina v. United

States, 681 F.3d 1127, 1131 (9th Cir. 2012) (elements of an IIED claim under

California law).

      Because we affirm on the above bases, we do not consider Benton’s

                                       2                                    13-56356
arguments concerning the timeliness of his claims.

      We reject Benton’s contention that the district court erred by giving him

only 30 days to retain counsel, and defendants’ contention that this court lacks

jurisdiction over this appeal.

      We do not consider issues that are not supported by argument or clearly

and distinctly raised in the opening brief. See Pierce v. Multnomah County,

Or., 76 F.3d 1032, 1037 n.3 (9th Cir. 1996) (issues not supported by argument

in pro se brief are deemed abandoned); Greenwood v. FAA, 28 F.3d 971, 977

(9th Cir. 1994) (“We review only issues which are argued specifically and

distinctly in a party’s opening brief.”).

      AFFIRMED.




                                        3                                 13-56356